     Case 2:17-cr-00661-DMG Document 451 Filed 03/05/19 Page 1 of 3 Page ID #:6037



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                No. CR 17-661(A)-DMG

11              Plaintiff,                    ORDER RE FINDINGS REGARDING
                                              EXCLUDABLE TIME PERIODS PURSUANT
12                    v.                      TO SPEEDY TRIAL ACT [450]
13   JULIAN OMIDI,                            STATUS CONFERENCE DATE:
       aka “Combiz Omidi,”                        April 3, 2019 at 3:30 p.m.
14     aka “Combiz Julian Omidi,”
       aka “Kambiz Omidi,”
15     aka “Kambiz Beniamia Omidi,”
       aka “Ben Omidi,”
16   INDEPENDENT MEDICAL SERVICES,
     INC., a professional
17   corporation,
     SURGERY CENTER MANAGEMENT, LLC,
18   and
     MIRALI ZARRABI, M.D.,
19     aka “Mirali Akba Ghandchi
            Zarrabi,”
20     aka “M.A. Ghandchi Zarrabi,”

21              Defendants.

22

23

24

25

26

27

28
     Case 2:17-cr-00661-DMG Document 451 Filed 03/05/19 Page 2 of 3 Page ID #:6038



 1         At the status conference on February 28, 2019 in the above-

 2   captioned case, the Court continued the stay in this case until April

 3   3, 2019, scheduled a status conference for that date, and, based on a

 4   statement by the government, found good cause for a finding of

 5   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 6   (Dkt. 449.)    The Court hereby memorializes its findings as follows:

 7         The Court finds that: (i) the ends of justice served by the

 8   continuance of the status conference outweigh the best interest of

 9   the public and defendants in a speedy trial; (ii) failure to grant

10   the continuance would be likely to make a continuation of the

11   proceeding impossible, or result in a miscarriage of justice; (iii)

12   the case is so unusual and so complex, due to the nature of the

13   prosecution, that it is unreasonable to expect preparation for

14   pretrial proceedings or for the trial itself within the time limits

15   established by the Speedy Trial Act; (iv) the failure to grant the

16   continuance would unreasonably deny defendants Julian Omidi and

17   Independent Medical Services, Inc. continuity of counsel and would

18   deny defense counsel the reasonable time necessary for effective

19   preparation, taking into account the exercise of due diligence; and

20   (v) the time period of May 23, 2018 to the date upon which the Court

21   resolves the pending motions (Dkt. 212, 224, 230, 232, 275, 390),

22   inclusive, should be excluded pursuant to 18 U.S.C. § 3161(h)(1)(D),

23   because it constitutes a delay resulting from pretrial motions, from

24   the filing of the motions through the prompt resolution of the

25   motions.

26         THEREFORE, FOR GOOD CAUSE SHOWN:

27         1.    The time period of February 28, 2019 through April 3, 2019,

28   inclusive, is excluded in computing the time within which the trial

                                           2
     Case 2:17-cr-00661-DMG Document 451 Filed 03/05/19 Page 3 of 3 Page ID #:6039



 1   must commence, pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),

 2   (h)(7)(B)(i), (h)(7)(B)(ii), and (h)(7)(B)(iv).

 3         2.    Nothing in this Order shall preclude a finding that other

 4   provisions of the Speedy Trial Act dictate that additional time

 5   periods are excluded from the period within which trial must

 6   commence.    Moreover, the same provisions and/or other provisions of

 7   the Speedy Trial Act may in the future authorize the exclusion of

 8   additional time periods from the period within which trial must

 9   commence.

10     IT IS SO ORDERED.

11
       March 5, 2019
12     DATE                                    DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
